Appeal from an order of the Supreme Court at Special Term, entered August 19, 1971 in Washington County, which denied a motion by appellant to open a default judgment and to permit him to serve an answer in the action. In view of the service of the summons and complaint by the Sheriff on appellant on July 1, 1969 at a time when there was no visual difficulty, the claimed placing of said papers on a shelf of the saw mill by appellant, the lack of proof of inability to read or communicate for a specific time subsequent to the injury of July 8, 1969, the forwarding of a letter by respondent to appellant dated July 14, 1969 advising the latter of the former’s claim as to deficiencies, and the length of time elapsing between the service of the papers and the application for relief by appellant, *613it cannot be said that Special Term abused its discretion in denying the motion. Order affirmed, without costs. Herlihy, P. J., Cooke, Sweeney, Simons and Kane, JJ., concur.